 422DECISIONSOF NATIONALLABOR RELATIONS BOARDGlobe Gear CompanyandLocal 417,InternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-7627March 30, 1971DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn August 12, 1970, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneralCounsel filedexceptions to the Trial Examiner's Decision, togetherwith a supporting brief, and the Respondent filed ananswering brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case. Finding merit in theexceptions, the Board rejects the Trial Examiner'srecommendation and adopts only those findings andconclusions of the Trial Examiner which are consist-ent with the following:The complaint in this proceeding, initially issued onDecember 23, 1969, alleged,inter alia,that theRespondent had violated the Act by refusing tosupply certain economic data, by dealing directly andindividuallywith employees represented by theUnion, and by insisting to point of impasse onemployee ratification of its contract proposals. There-after, on January 22, 1970, the Respondent and Unionentered into a settlement agreement, approved by theRegional Director, in which the Respondent agreed itwould bargain with the Union and not directly withits employees, and in which it also promised that itwould "upon request, furnish the said union with suchfinancial data from [its] own records as may berelevant and necessary for the conduct of negotia-ISeeNorthernCaliforniaDistrict of Hodcarriers and Common Laborersof America,AFL-CIO, et al (Joseph Mohamed Sr, an Individual d/b/aJoseph'sLandscaping Service),154 NLRB 1384 fn 1, where the Board,reversing contrary precedent,held that a settlement does not preclude theuse of "presettlement conduct as background evidence establishing themotive or object of a Respondent in its postsettlement activities.11tions."At a bargainingsession onFebruary 3, 1970,the Union requested access to certain of Respondent'sfinancial records and, as requested by the Respon-dent, reiterated its request in a letter sent to theCompany the following day. On February 25, theRespondent by letter refused to supply the requestedfinancial data on the ground that it was not relevant tothe negotiations.On April 21, 1970, the RegionalDirector, citing Respondent's refusal to supply therequested data, issued his Order withdrawing hisapproval of the settlement agreement, and a newcomplaint and notice of hearing issued in thisproceeding.The initial issue in this proceeding is whether or notthe Regional Direction properly set aside the settle-ment agreement. In the context of this case, thatquestion turns on whether or not the Respondent hasfailed to comply with its provisions. The RegionalDirector found such noncompliance in the Respon-dent's refusal to supply the economic data requestedby the Union in early February.In his consideration of this compliance issue, theTrial Examiner proceeded from the premise that thesettlement agreement in effect wiped the slate cleanbetween the parties, and that what had transpiredprior to execution of the agreement was not relevantin determining whether or not the agreement hadbeen properly set aside. Consequently, he consideredonly the parties' conduct subsequent to the settle-ment; and, finding that the Respondent had not atsuch time pleaded financial inability to pay, heconcluded that the requested financial data wastherefore not relevant, and that in consequence theRespondent had not breached the agreement byfailing to produce such data. He thus concluded thatthe agreement had improperly been set aside, and thatit remained as a bar to the complaint.However, the Trial Examiner has misconceived theapplicable law and in consequence has taken a toonarrow view of the situation; for, as the Board hasheld, presettlement conduct can properly be consid-ered as background in determining whether or not aparty has complied with a settlement agreement.' Weshall, therefore, consider such presettlement conductin determining the effect to be given herein to thesettlement agreement.2The record shows that the Union's initial contractproposals, submitted in September 1969, includeddemands for substantial pay increases and othereconomic benefits; that with minor exceptions thedemands were not agreed to by the Company; and2As a resultof his view concerning the effect of the settlementagreement,the Trial Examiner made no credibilityfindingswith respect totestimonyconcerning presettlement events. Consequently,in dealing withsuchmatterswe rely onlyon uncontradicted testimonyor that ofRespondent's general manager.189 NLRB No. 56 GLOBE GEAR COMPANY423that they were not at any time formally withdrawn bytheUnion. It further appears that prior to thesettlement, company negotiators in discussing uniondemands stated that business conditions were not asgood as previously; contended that the Union'sdemands were excessive; and asserted that theCompany could not meet both the Union's languagechanges and economic demands. In reply to a unionquery concerning why its demands could not be met,Respondent's negotiators conceded they were plead-ing poverty. Also, at a meeting with employees onNovember 5, at which the union and the companyproposalswere discussed, the Company's generalmanager stated that conditions were not as good as 3years previously, when the first contract was executed.Indeed, at the hearing in this proceeding the sameofficial testified that the Respondent did not agree tothe Union's economic demands because they were toohigh. He also testified that in a meeting with unionnegotiators on January 19, he offered to give theUnion financial information in order to "get the laborcharge out of the way."Finally,as found by the Trial Examiner, theRespondent did not, in the two postsettlementbargaining sessions or at any other time after thesettlement, specifically raise a financial disability pleawith respect to the Union's economic demands.Rather, in the letter of February 25 rejecting theUnion's request for data, the Respondent asserted itwas not pleading economic inability, but gave noreason for objecting to the Union's outstandingeconomic proposals. Instead, it rationalized its refusalto supply the data on the ground the Union hadabandoned its economic proposals and the onlyunresolved issue between the parties concernedunion-security matters; hence the requested data wasirrelevant.However, there is clearly no basis in this record tosupport the Respondent's assertion in its February 25letter, that the Union had abandoned its economicdemands. Thus, in its letter it noted that at theJanuary 27 bargaining session the Union had offeredto give up its economic demands if the Respondentwould agree to continue certain union-securityprovisions of the old contract, and that that offer wasrejectedby the Respondent at the February 3meeting. From this Respondent argues, notwithstand-ing its refusal to agree to thequid pro quo,that theUnion by such an offer had in effect acquiesced oneconomic issues, and that the Company's rejection on3We cannot subscribe to a holding, as our dissenting colleague appearsto do in agreeing with the Trial Examiner, which would result in aninability to secure compliance with an agreed-upon notice or remedialorder directing that information which had been unlawfully refused besupplied upon request For, under that view, a settlement agreement (evenwith it "savings" clause not admitting the alleged violation) would wipe outfrom consideration all previous discussions and positions taken on anyFebruary 3 was only rejection of the union-securityaspects of the Union's offer, leaving undisturbed thealleged surrender of the Union on its economicproposals. By this route the Respondent reaches theconclusion asserted in its letter that the only unre-solved issue at the time the Union requested financialdata was that of union security.Respondent's specious reasoning to justify itsrefusal to provide the requested economic data in ouropinion supports a conclusion that the Respondentwas not dealing in good faith with the Union. Thisconclusion is further supported by the fact thatRespondent's stated reasonsin itsFebruary 25 letterfor rejecting the request for information were patentlyat variance with its bargaining table position at thetime the demand was first made subsequent to thesettlement. Thus, when at the February 3 session theRespondent's negotiator rejected the Union's January27 offer and was immediately faced with its demandfor financial data, he did not contend the Union hadabandoned its economic proposals or had agreed tosettle on the economic terms the Company proposed.On the contrary, he took the position in response tothe demand for information that the Union had neverscaled down its economic demands from those it hadinitiallyproposed at the first bargaining session.Further, at the hearing Respondent's general managerconceded that the parties had never reached anagreement on economicissues.In any event, it is clearthat once the Company rejected the Union's compro-mise offer of January 27, the situation reverted to thatexisting before the offer was made; and at that timetheUnion's economic proposals were with minorexceptions all outstanding.In these circumstances, where the Respondent hasfailed at any time after the settlement to give anyreasons whatsoever for refusing or failing to agree totheUnion's economic demands, and where it hasresorted to disingenuous argument to justify itsrefusal to produce the requested financial data, wefind that it is not only permissible but necessary thatwe consider its presettlement conduct in order todetermine the basis of Respondent's postsettlementconduct.3 In this regard, it is clear and we find that theRespondent in early negotiating sessions did raise aplea of financial difficulty or inability to pay inresponse to the Union's demand for increasedeconomic benefits; 4 that despite self-serving state-ments to the contrary, it has not in fact abandonedthatposition;and that its refusal to supply thematter as though they had never occurrred, and in every instance it wouldbecome necessary to establish anew the relevance or need for the identicalinformationWe note here,in addition,that this was a continuing course ofevents,with only about i 1 days elapsing from the date of the settlement tothe date of the subsequent request for the financial information4The Respondent in its brief concedes that company representativesstated "that the Union demands taken as a whole were too expensive - 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinancial data requested on February 3 and 4 was notin fact grounded on considerations of relevance ornecessity, but rather reflected nothing more than anattempt to avoid compliance with its agreement togive the Union that information necessary for it toevaluate the Respondent's continuing financial dis-tressargument.We find, accordingly, that theCompany, in so refusing, on and after February 25,1970, to supply the requested financial data, bothfailed to comply with the settlement agreement andviolated Section 8(a)(5) and (1) of the Act. Inconsequence, the Regional Director properly set asidethe settlement agreement.Turning now to the alleged unfair labor practicesoccurring before the January 1970 settlement, therecord shows, first, that after the Respondent hadraisedan inability to pay argument, the unionrepresentatives, at a bargaining session on November10, 1969, delivered to Respondent's president, HallieReeves, a letter in which it requested copies of theCompany's financial statements for 1967 through1969 in order to "substantiate your plea of inability topay ..." so that "we may finalize our negotiations."The Respondent did not at the time respond to theletter, and 2 days later the Union filed its charges inthis case. Then, on January 19, at the first meeting ofthe parties after the November 10 session, Respon-dent's general manager, George Reeves, offered togive the union financial information "within reason"so that the Union would drop the charges. However,as already pointed out, the Company never did supplyany financial data; furthermore, it did not at any timeobject to the particular information that the Unionsought. As we have found above that the Respondentdid raise in early negotiation sessions an inability topay or poverty plea in response to the Union'sfinancial demands, and as the Respondent did not fora period of about 2 months even reply to the Union'sNovember 10 request for financial data, we furtherfind that its failure to furnish the requested data at areasonable time after that request also violatedSection 8(a)(5) and (1) of the Act.Finally, it is alleged in the complaint that in earlyNovember Respondent unlawfully bargained directlyand individually with its employees concerning termsand conditions of employment, and that on Novem-ber 6, at a bargaining session, unlawfully insisted tothe point of impasse upon employee ratification of theproposals it then submitted to the Union. In thisregard, the undisputed testimony shows that Respond-ent'sgeneralmanager called a meeting of all unitemployees on November 5, at which he outlined thestatus of negotiations; stated that the purpose of themeeting was to determine what the employees wantedina contract; discussed and explained alternativeproposals; and then determined how each employeefeltwith respect to the various matters. The followingday the company representative submitted a "final"offer to the Union incorporatingat least inpart thepreferences expressed by employees at the November5meeting, and stated he wished the offer to bepresented to the union membership who would, hewas sure in view of the previous day'smeeting,approve it. The Union did not accept the proposals;and with respect to its objection to the Respondent'sproposed substitution of a take-home pay increase forthe then-existingpension plan, the company repre-sentative stated the employees had indicated theyfavored the substitution, and that the only way toresolve the company-union differences on the issuewas to have the employees vote on it. Clearly byseeking direct dealings with unit employees concern-ing terms and conditions of employment subject tocurrent negotiations, and byinsistingon an employeevote to resolve differences between the Company andUnion on a bargainableissue,the Respondent wasengaging in conduct inconsistent with its obligation todeal with respect to bargainable matters only with theUnion, the employee's recognized bargaining agent.We find that the Respondent thereby further violatedSection 8(a)(5) and (1) of the Act.On the basis of the foregoing findings of fact and theentire record in this case, the Board makes thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of the Act.3.Allproduction and maintenance employeesemployed at the Respondent's Royal Oak, Michigan,plant, but excluding office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.At all times material the Union has been thecertified exclusive representative for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act, of all the employees in the aboveappropriate unit.5.By refusing to furnish the Union with thefinancial data it requested in November 1969 andFebruary 1970, the Respondent, on and after Novem-ber 10, 1969, has refused to bargain with Union andhas thereby engaged in, and is engaging in, conductunlawful under Section 8(a)(5) of the Act.6.By dealing directly with employees in theappropriate unit concerning terms and conditions of GLOBE GEAR COMPANYemployment and by insisting upon an employee voteon matters subject to negotiations with the Union, theRespondent has engaged in conduct in derogation ofitsobligation to deal only with the Union as theemployees' bargaining representative and thereby hasrefused to bargain with the Union in violation ofSection 8(a)(5) of the Act.7.By the above refusals to bargain with theUnion, the Respondent has interfered with, re-strained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.We have found that by failing and refusing tosupply the Union with certain financial data concern-ing the Company's ability to pay the increasedeconomic benefits sought by the Union, the Respon-dent refused to bargain with the Union as required byby the Act and also unlawfully interefered with,restrained,and coerced its employees.We shalltherefore order that the Respondent cease and desisttherefrom and upon request furnish the Union suchfinancial data as is necessary and relevant for it tobargain intelligently as the employees' representative,including data relevant to the Respondent's ability topay increased economic benefits. We have also foundthat the Respondent unlawfully dealt directly with itsemployees in the appropriate unit concerning matterssubject of collective bargaining that an issue indispute be resolved by submitting it directly to theemployees for their ratification vote. We shall orderthe Respondent to cease and desist from engaging insuch conduct and to bargain in good faith with theUnion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Globe Gear Company, Royal Oak, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:5 In the event that this Order is enforced by a judgement of a UnitedStates Court of Appeals, the words in the notice reading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall be425(a) Dealing directly with employees in the appropri-ate unit represented by the Union concerning termsand conditions of employment subject to collectivebargaining and insisting upon an employee ratifica-tion vote to resolve differences between it and theUnion concerning matters subject of collectivebargaining; the appropriate unit is:All production and maintenance employees em-ployed at the Respondent's Royal Oak, Michigan,plant,but excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act.(b) Failing or refusing to furnish the Union, upon itsrequest, with financial data necessary and relevant forthe Union to bargain intelligently as the employees'representative including data relevant to the Respon-dent's ability to pay increased economic benefits.(c) In any like or related matter interfering with theefforts of the Union to bargain with it as the certified,recognized bargaining representative of the employ-ees in the appropriate unit.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively and exclusive-ly with the Union as the exclusive representative of allits employees in the appropriate unit, concerning ratesof pay, wages, and hours of employment, and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Upon request furnish the Union with such of itsfinancial data as is necessary and relevant for theUnion to bargain intelligently as the employees'representative, including data relevant to the Respon-dent's ability to pay increased economic benefits.(c) Post at its Royal Oak, Michigan, premises copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by anauthorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER, dissenting:The facts here show that the Respondent early innegotiations replied at least in part to the Union'schanged to read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD " 426DECISIONS OF NATIONALLABOR RELATIONS BOARDrequest for a pay increase with a plea of poverty andthen failed to produce requested financial data tosupport the plea. Thereafter it entered into a settle-ment in which it agreed to produce financial data"relevant and necessary" to bargaining. Subsequentto the settlement only two bargaining sessions wereheld,atneitherofwhich did the Respondentspecifically raise any plea of financial disability, butat the second of which the Union again requestedfinancial data relevant to such a plea. Respondentrefused to acquiesce in the request.On these facts the Trial Examiner found that theRespondent had not reneged on its settlementagreement to produce relevant financial data because,in view of the absence of a proverty defense aftersettlement, no such data was relevant. My colleaguesconcede as, indeed, they must, that the Respondentdid not specifically raise an inability to pay plea afterthe settlement.They nevertheless conclude thatRespondent was maintaining such a position becauseithad in the past asserted a poverty defense, and didnot later advance any other reason for refusing thosedemands. But the majority appears to ignore the factthat after the settlement the Union did not urgeacceptance of its economic proposals and insteadoffered to abandon its economic demands if Respon-dent agreed to continue the union-security provisionsof the previous contract. On these facts, I cannot joinmy colleagues in concluding that the financial datarequested by the Union in early February 1970 wasshown to be relevant or necessary to negotiations.Thus, the Respondent's failure to produce the dataneither contravened the applicable provision of thesettlement agreement nor violated Section 8(a)(5) ofthe Act.Iwould therefore reinstate the settlement agreementand, as recommended by the Trial Examiner, dismissthe complaint.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectivelywith your Union, International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America and its Local 417 withrespect to wages, hours, and other terms andconditions of employment, for our employees inthe following appropriate unit: all production andmaintenanceemployees employed at our RoyalOak plant excluding office clerical employees,professional employees, guards, and supervisors.WE WILL, upon request, furnish the Union withsuch financial data from our own records as maybe relevant and necessary for it to bargainintelligently as your representative, including datarelevant to the Company's financial ability to payincreased economic benefits to you.WE WILL NOT bargain directly with employees inthe appropriate unit with respect to rates of pay, orother terms and conditions of employment, indisregard of the representative status of the Unionwhich is their exclusive collective-bargainingrepresentative.WE WILL NOT in any like or related mannerinterfere with the Union's efforts to bargain withus as your exclusive bargaining representative.GLOBE GEAR COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedNovember 12, 1969, by Local 417, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers Union (UAW), herein the Union,againstGlobe Gear Company, herein the Respondent, the GeneralCounsel issued a complaint dated April 21, 1970, allegingRespondent violated Section 8(a)(5) and (1) of the Act.The answer of the Respondent denied the commission ofany unfair labor practices.This proceeding, with the General Counsel and theUnion represented, was heard by me at Detroit, Michigan,on June 4, 1970. At the conclusion of the hearing the partiessubmitted brief oral argument. A brief was received fromRespondent on July 8.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGSAND CONCLUSIONSI.THE RESPONDENT AND THE UNIONThe complaintalleges, the answeradmits, and I find thattheRespondentisengaged in commercewithin the GLOBE GEAR COMPANY427meaning of Section2(6) and (7) of the Actand that Unionis a labor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA Background and IssuesParagraph 8 of the complaintalleges:All production and maintenance employees employedat the Respondent's Royal Oak Plant but excludingofficeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act constituteaunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.Paragraph 9 of the complaint alleges.On or about September 1, 1966, a majority of theemployees of the Respondent in the unit describedabove in paragraph 8, by a secret ballot electionpursuant to an Agreement for Consent Election inCases Nos. 7-RM-594 and 7-RC-7548 and conductedunder the supervision of the Regional Director for theSeventh Region of the National Labor Relations Board,designated and selected the Union as their representa-tive for the purposes of collective bargaining with theRespondent, and on or about September 12, 1966, saidRegional Director certified the Union as the exclusivecollective bargaining representative of the employees insaid unit.The allegations of paragraphs 8 and 9 are admitted byRespondent's answer.Paragraph 10 alleges that the Union, since September 1,1966, has been and is the exclusive representative of theemployees in the unit set forth in paragraph 8. The answeradmits that the Union was the exclusive representative ofsaid employees only until January 27, 1970.Paragraph 11 of the complaint alleges and the answeradmits that on or about September 26, 1969, the parties tothe current collective bargaining contract commencednegotiations for a new agreement to succeed the thenexistingcontract expiring November 1, 1969.The complaint further alleges that since October 28, 1969,Representative has pleaded financial inability to meetcertainwage demands of the Union; that the Unionrequested Respondent furnish evidence of said inability tomeet the demands; that on or about November 5, 1969,Respondent dealt directly with its employees and sought toreach agreement directly with its employees; that on orabout November 6, 1969, Respondent insisted on ratifica-tion by the employees of the Union's proposals and refusedto meet with the Union until ratification had been obtained.Following the filing by the Union of the original chargeherein on November 12, 1969, alleging the conduct of theRespondent as above set forth violated Section 8(a)(5) and(1) of the Act, the parties executed a settlement agreementapproved by the Regional Director on January 22, 1970.This agreement is attached as Appendix "A".On April 21, 1970, the Regional Director for Region 7 setaside the settlement agreement on the ground that it hadnot been compiled with and issued the complaint herein.The ground on which the agreement was set aside was thealleged failure of Respondent to provide the Union withevidence of its inability to meet the Union's wage demands.The issues presented at the trial were:(1)Did the Respondent plead financial inability to meetthe Union's demands.(2)Was the Union entitled to the information requestedas relevant and necessary to intelligent bargaining.(3) If Respondent did in fact breach the settlementagreement of January 22, 1970, had Respondent violatedSection 8(a)(5) and (1) of the Act prior to the settlementagreement.Bargaining IssuesAlthough I find only one specific issue involved herein(see paragraphs 15, 16, and 17 of the complaint) briefreference will be made to the other major issues whichprecluded agreement.Negotiationswere opened on September 29. HallieReeves, president, and her son George, plant manager,representedRespondent and Olen Manley and LewisMontford, vice-president of Local 417, represented theUnion. (Hallie Reeves did not appear at any of thepostsettlement negotiations.)Among the union demands were a substantial increase onwages, increases in contributions to the pension plan, andthree additional holidays. The Respondent's counterpropo-sal consisted of an offer of two and one half additionalholidays, elimination of the pension plan and directpayment of its contributions to wages, and a 15 centincrease in wages spread over 3 years. Union's demands(General Counsel's Exhibit 3) respecting wages wouldincrease the wages of a lather and grinder 75 cents perhour; a gear cutter 95 cents per hour; a machine operator60 cents per hour and fixed the rate of truck drivers, notclassified under the prior contract, at 3 dollars per hour.A demand on which the Respondent was adamant wasthe paragraph 6, article III of the union security clause beamended so that Respondent would not be required todischarge an employee for failure to pay dues or initiationfees.The Union's wage demands and the Respondent'sreasons for rejecting them constitute, as has been stated, thegravamen of the case. Without reviewing the testimonywhich lead to the Settlement Agreement herein, since suchalleged violations become germane only in event of failureto comply with the agreement and no other violations arealleged, it seemsexpedient, without further waste of time, toproceed to the issue which is the subject of the proceedings.Evidence of postsettlement violationsThe first meeting between the Respondent and the Unionafter the settlement agreement of January 22, 1970,occurred on January 27. Leonard Montford, vice-presidentof the Union, testified that he attended the meeting withEdward Goethals, at that time shop steward for the Union,and Bill Manley, International representative of the UAW.Attending for the Respondent were Susan Meyer, asecretary, and George Reeves, plant manager. Montfordtestified to the opening of this meeting as follows:A.Well, we told George we had signed off on the 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor charges, and as far as we were concerned ifwe could reach an agreement we didn't care aboutlooking at his books, because we weren't auditors. Wenegotiated a lot of contracts without looking thecompany books, and if we could reach an agreement wedidn't want to look at them, but we had to have a fairsettlement.We told him the various things that we hadto have. George told me, he said, "I never pleadedinability to pay. My mother pleaded it." We remindedGeorge at that time that his mother was an officer of thecompany, and he was only the plant manager. This iswhat we were basing it on. So we proceeded to talk onthe unfairness of the economics, that he had alienatedthe employees in the plant from the union by gettingthem to agree to drop certain things. And we arguedwith him to a great extent on that and said if we couldget a fair and reasonable approach as to what wewanted, and the cost-of-living to remain in the contract,to keep it and freeze the current cost-of-living into theagreement, we told him we were willing to move on ourproposal of our wage rates that we had proposed andreduce them to meet the demands. We told him weinsisted on the pension plan remaining in the contract,and we wanted the life insurance to remain in thecontract, the Blue Cross, Blue Shield, the sick andaccident; and we could drop a lot of our other demandsifwe could reach a fair agreement. George said all hecould give would be the nickel across the board, and hewould make a concession that he would not reduce theemployees' wages in the event the cost of living wentdown over 19 cents. The employee - the most theemployees could lose was 19 cents on the cost-of-livingagreement, and that was the concession that he made atthat meeting.At this meeting George Reeves also stated that he wantedthe pension plan discontinued on the ground that if hecould put the cost of the pension plan into the hourly rate ofthe employees it would be easier to attract new employees.According to Montford the reason given by Reeves for notgiving both a wage increase and continuing the pensionplan was that he could not afford both. As to the cost ofliving, which contained a 38-cent "float" Reeves offered a19-cent fixed rate which would be put into the base rate,whereby there could be no reduction in the cost-of-living fixbelow 19 cents in the event of a decline. Cost-of-livingwould then be eliminated as a contract provision. Reevesregarded the cost-of-living as a cost item which theRespondent could not afford since it had no way ofpredicting where the costs would go. (This, of course, isMontford's testimony.)Montford testified that at the same meeting Reeves madethe statement that he had never pleaded inability to pay;that his mother had made that plea and that he would openthe books to the union auditors.' Montford's reply, notentirely intelligible, was that he would have to consult withlegal counsel before entering any agreement. (Whether hewas referring to a contract or a settlement agreement is notIMontford's testimony is inconsistent on this point for he later testifiedon cross that Reeves made the statement that he was not claiming inabilityto pay-that his mother had made that claimknown.) The Settlement Agreement bears different dates,the earliest of which is January 20.Owen Manley, International representative of the Unionwho attended all the meetings except one, testified that onFebruary 3, 1970, as a result of discussions at that (the next)meeting,he called theInternational'sauditor to inquirewhat books the Union would need from the Respondent.2(Reeves had not agreed at this time to make the booksavailable since he did not at that time know what the Unionwanted.)On the next day the Union made its request in writing forthe books. This letter, General Counsel's Exhibit No. 10,reads:February 4, 1970Hallie H.Reeves, PresidentGlobe Gear CompanyP.O.Box 396Royal Oak,Michigan 48067Dear Mrs. Reeves:During negotiationsTuesday, February 3,1970, theUnion requested of your representative,Mr. GeorgeReeves, a date and time when the Union's auditorswould be able to check theCompany'sfinancialrecords.Mr. Reeves stated it would be necessary for theUnion to submit a letter outlining the information thatwould be needed.In order for us to get an accurate picture of yourCompany's financial position, it will be necessary toexamine your federal corporate income tax returns forthe past two years;and, for the past threeyears, yourlong-form audited financial statements complete withdetailed schedules of expenses,certifiedby anoutsideCPA.It is necessary also to have access to your books andrecords in case it is necessary to trace back anyparticular items of income or expense.This wouldinclude your general ledger,the general journal and thepayroll register.Hoping to hear from you on this matter as soon aspossible. I remain,Very truly yours,Olen ManleyInternationalRepresentativeUAW Region lBOn February 25 the Unionreplied(General Counsel'sExhibit No.11) in a letter reading:Solidarity House8000 E. Jefferson AvenueDetroit, Michigan 48214February 25, 1970ATTENTION:MR. OLEN MANLEY2According to Manley, Schwartz wanted the general ledger, the last 2years of Federal income tax returns and the last 2 years of payroll records. GLOBE GEAR COMPANY429REF. YOUR LETTER OF FEBRUARY 4, 1970,REQUESTING FINANCIAL INFORMATION.DearMr. Manley:We do not feel that the information you requested isrelevant to the present negotiations and therefore refuseto supply the Union with such information at this time.As you know,the negotiations we have had,namely,the meetings of January 19, January 27, and February 3,have been almost exclusively devoted to and centeredon the issue of union security and not on economicissues. In the meeting of January 19, I stated that theCompany would supply the Union with relevantfinancial information.Mr. Montford stated at that timethat the Union did not really want to look at our books,but that you dust wanted to reach an agreement on anew contract.The main issue was union security. Mr.Montford said that the only reason the Union wouldwant to look at our books was if the employees thoughtwe could pay more and you had to prove that we couldnot pay. In this meeting the Company also stated that ithad never, at any time, intended to plead the inability topay and that I wanted it understood that we are notdoing so now. In the meeting of January 27, the entiremeeting was centered on the question of union securityexcept for a few minutes when the Company agreed tofactor 1/2 of the cost of living into the base rate of thevarious classifications.The meeting closed with you,Mr. Manley, proposing that the Union would "Throweverything else in if I would agree to leave Paragraph 7in the contract"and you would "Do everything youcould to get it ratified and that we would have anagreement."In the meeting of February 3, I stated thatwe had considered your proposal and had decided itwas not acceptable.Immediately after I stated theCompany's position on the Union security,you askedfor the financial information now in question.In these three meetings,we rarely discussed econom-ics and when we did, the Company made the concessionof factoring 1/2 of the cost of living into the base rate ofpay.We are obviously not in disagreement with regardto economics because ofyourproposed settlement setforth in the meeting of January 27.It is only because of the union security disagreementthat you have asked for financial information and forthis reason we do not feel the financial data requested isrelevant to the present negotiations.Yours very truly,GLOBE GEARCOMPANYGeorgeW. ReevesPlantManagerThere were no further meetings after this exchange ofcorrespondence.3CONCLUSIONSHaving signed the Settlement Agreement approvedJanuary 22, 1970, the Respondent stood absolved of its sinsand was again in a way of grace. According to thatagreement the Respondent was obligated "furnish saidunion with such financial data from our own records asmay be relevant and necessary for the conduct ofnegotiations." I do not see that the settlement imposedheavierobligationsupon the Respondent than wereobligatoryat the commencement of negotiations. Asettlement agreement is not a form of penance whichrequires a respondent to do more than the Act demands ofany party to the bargaining process. If this is so-and arespondentwould be foolhardy to enter any suchagreement if it were not-then Respondent was required, ifit elected again to plead financial inability to pay, to offerproof by such evidence as might be deemed relevant andnecessary. But first the Respondent must incur such anobligation by the plea of financial inabilityafterthesettlement agreement. I cannot find, although the testimonyas usual is not as clear and precise as one would like it, thatReeves ever made such a plea.Manley, for instance, testified that after Mrs. Reeves nolonger attended the meetings, the "whole thing took on adifferent atmosphere, more or less put the entire argumenton other things, more so than economics. We never did getto talking about economics then.4Montford's testimony as to the January 27 meeting iscontradictory.He stated that Reeves told the Union thecost-of-living itemwas too expensive and that theRespondent could not afford it. He also testified thatReeves made the statement that he had never pleadedinability to pay. Both Reeves and Susan Meyer testifiedthat Reeves had never made such a statement and I credittheir testimony.Accordingly, I find that the Respondent,afterthe signingof the Settlement Agreement, never pleaded a financialinability to meet the Union's demands. Not having enteredsuch a plea the Respondent's books were neither relevantnor necessary to intelligent bargaining.RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.3Two otherwitnesseswere calledby thepartiesSusanMeyer, asecretaryfor Respondent,attended each of the meetings and took notesShe testified that George Reeves never said that Respondent could notafford to meet the Union's demands, nor could she recall that theRespondent ever told the Union there was no way it could meet itsdemandsAs tothe collection of dues, Meyers testified that Reeves told theUnion it was their business and they should take care of it She denied thathe raised the question of expenseAndrew Goethals, shop steward for the Union during negotiations,testifiedthat at the meeting of January 27 Reeves told the unionrepresentatives he was anxious to comply with the settlement and was toldby the Unionthat they were not interested in the books but in reachingagreement, particularly on the union shop clause Goethals later filed adecertification on behalf of the other employees'Manley testified that the chieftopics of disagreement at this time werethe Union'sinsistence on a ban against subcontracting and Respondent'sinsistence that it need not fire an employee for nonpayment of dues 430In theMatter ofDECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX "A"United States of AmericaNationalLaborRelations BoardGlobe GearCompanyCase No.7--CA--7627SETTLEMENT AGREEMENTThe undersigned employer (herein called the Employer) and the under-signed charging party (herein called the Charging Party), in settlement ofthe above matter, and subject to the approval of the Regional Director forthe National Labor Relations Board (herein called the Regional Director),HEREBYAGREE AS FOLLOWS:POSTING OF NOTICE---Upon approval of this Agreement, the Employer willpost immediately in conspicuous places in and about its plant,and maintainfor a period of at least sixty(60) consecutive days from the date of posting,copies of the Notice to All Employees attached hereto and make a part hereof.COMPLIANCE WITH NOTICE---The Employer will comply with all theterms and provisions of said Notice.Although the Regional Director has concluded on the basis of hisinvestigation that there is reasonable cause to believe that theEmployer has engaged in conduct violative of the Act, it isunderstood that the Employer does not,by execution of thisAgreement,admit that it has, in fact, violated the Act.WITHDRAWAL OF COMPLAINT---Approval of this Agreement by the RegionalDirector shall constitute withdrawal of the Complaint and Notice ofHearing heretofore issued in this case. GLOBE GEAR COMPANY431REFUSAL TO ISSUE NEW COMPLAINT---In the event the Charging Party failsor refusesto become a party to this Agreement, then, if the RegionalDirector in his discretion believes it will effectuate the policies of theNational Labor Relations Act, he shall decline to issue a Complaint hereinand this Agreement shall be between the Employer and the undersignedRegional Director. A review of such action may be obtained pursuant toSection 102.19 of the Rules and Regulations of the Board if a request forsome is filed withinten (10)days thereof. This Agreement is contingent uponthe General Counsel sustaining the Regional Director's action in the event ofa review.PERFORMANCE---Performance by the Employer with the terms and provisionsof this Agreement shall commence immediately after the Agreement is approvedby the Regional Director, or, in the event the Charging Party does not enterinto this Agreement, performance shall commence immediately upon receipt bythe Employer of advice that no review has been requested or that the GeneralCounsel has sustained the Regional Director.NOTIFICATION OF COMPLIANCE--The undersigned parties to this Agreementwill each nofity the Regional Director in writing what steps the Employer hastaken to comply herewith. Such notification shall be made within five (5)days, and again after sixty (60) days, from the date of the approval of thisAgreement,or, in the event the Charging Party does not enter into thisAgreement,after the receipt of advice that no review has been requestedor that the General Counsel has sustained the Regional Director.Contingentupon compliance with the terms and provisions hereof,no further actionshall be taken in the above case.GlobeGear Company(Employer)International Union, United Automobile,Aerospace and Agricultural ImplementWorkers of America (UAW) and its Local417(Charging Party)By:By:(Nameand Title)(Name and Title)Date:Date:Recommended:Approved:(Date)(Date)